Citation Nr: 0425477	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  02-11 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a schedular disability rating in excess of 
70 percent for generalized anxiety disorder with post-
traumatic stress disorder (PTSD), to include panic attacks 
and claustrophobia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for the 
psychiatric disorder and assigned a 30 percent rating for the 
disorder, effective April 14, 1993.  The veteran perfected an 
appeal of the assigned rating.

In the context of his appeal, in a June 2003 rating decision 
the RO increased the rating for the psychiatric disorder from 
30 to 70 percent, effective April 14, 1993.  In July 2003 the 
veteran submitted a claim for a total disability rating based 
on individual unemployability.  In a March 2004 rating 
decision the RO awarded the veteran a total rating based on 
unemployability, effective with his July 2003 claim.  The 
veteran contends that he is entitled to a 100 percent 
schedular rating.


FINDING OF FACT

The manifestations of the veteran's service-connected 
psychiatric disorder have resulted in total occupational and 
social impairment since his employment was terminated in 
October 1999.


CONCLUSION OF LAW

The criteria for a 100 percent schedular disability rating 
for generalized anxiety disorder with PTSD, to include panic 
attacks and claustrophobia, are met effective October 25, 
1999.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.126, 4.130, Diagnostic Code 9400 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a 100 percent 
schedular disability rating for his service-connected 
psychiatric disorder because he is unable to work due to that 
disorder and he is virtually isolated in the community.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (hereinafter, "the VCAA"), 
which has been codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA has issued regulations to implement the 
provisions of the VCAA, which are codified at 38 C.F.R. 
§3.159 (2003).  

The Board notes that although the RO provided a VCAA notice 
to the veteran in December 2002, that notice did not inform 
him of the evidence required to establish entitlement to a 
higher rating for his psychiatric disorder.  Ordinarily, the 
deficiency in the notice would require the Board to remand 
the case to the RO to cure the deficiency, and develop any 
evidence identified as a result of the veteran's receipt of a 
proper notice informing him of the evidence needed to 
substantiate his claim.  In the instant appeal, however, the 
Board finds that the evidence now of record is sufficient to 
grant the benefit that the veteran is seeking.  Because the 
Board's decision is fully favorable to the veteran, the Board 
finds that he has not been prejudiced by the failure of the 
RO to fully inform him of the evidence needed to substantiate 
his claim.



Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in August 2001.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126 
(2003).

The General Rating Formula for Mental Disorders specifies 
that a 100 percent disability rating applies if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2003).

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2003).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The RO granted a total disability rating based on individual 
unemployability, in accordance with 38 C.F.R. § 4.15, 
effective with his July 2003 claim for that benefit.  The 
issue for the Board's consideration is whether the veteran is 
entitled to a 100 percent schedular rating for any period of 
time since March 1993.

In his July 2003 claim for a total rating based on 
unemployability, the veteran reported that he last worked 
full time in April 1999, and that he was employed by the Post 
Office until November 1999.  He submitted an October 25, 1999 
letter from the Office of Personnel Management showing that 
he was awarded a Civil Service annuity based on disability.  

The available evidence includes a May 1999 treatment summary 
documenting the veteran's completion of a three-week 
treatment program.  That treatment summary indicates that the 
veteran's psychiatric disorder was manifested by severe 
impairment in the ability to form and maintain relationships.  
He was also quite limited in his ability to develop 
meaningful activities.  In addition, the manifestations 
included depression, grief, anxiety, difficulty controlling 
his anger, a strong need to control his environment, poor 
communication skills, a strong belief that emotional or 
physical vulnerability would have catastrophic consequences, 
and a loss of meaning or purpose in life.  He isolated 
himself from others and was hopeless and suicidal.

VA treatment records reflect a global assessment of 
functioning (GAF) score that ranged from 30 to 49 since 
September 2000.  The veteran was again hospitalized in April 
2001 for chronic and severe PTSD, and was discharged with a 
GAF score of 45.  He was again hospitalized in November 2001 
because he was suicidal, and was discharged with a GAF score 
of 49.  A GAF score of 30 is indicative of behavior 
influenced by hallucinations or delusions or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or the inability to function in almost all 
areas (e.g., stays in bed all day, no job, home, or friends).  
A GAF score of 41-50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  

The RO provided the veteran a VA psychiatric examination in 
January 2003, during which he reported having panic attacks 
twice a day, which lasted from 10-15 minutes to hours.  He 
stated that when he had a panic attack he often shut himself 
into a closet, and also stayed in the closet on the Fourth of 
July due to the loud noises.  He had no friends or social 
life, and stayed at home.  He had been involved in a 
relationship for five years, but was unable to function 
sexually or achieve intimacy.  The examination resulted in a 
GAF score of 38, and based on a review of the veteran's 
medical records the examiner found that he was severely 
disabled.

In a September 2003 report the veteran's VA psychiatrist 
provided the opinion that the manifestations of the service-
connected anxiety disorder rendered him unemployable.

In accordance with the General Rating Formula for Mental 
Disorders, a 100 percent rating is applicable if the 
manifestations of the service-connected psychiatric disorder 
result in total occupational and social impairment.  Although 
the Rating Formula lists specific symptoms that are 
indicative of total impairment, the United States Court of 
Appeals for Veterans Claims has held that the symptoms listed 
in the Rating Formula are only examples, and that evidence of 
those specific symptoms is not required to show that the 
veteran is totally disabled.  In rating a mental disability 
VA is required to consider all symptoms that affect his 
social and occupational functioning, and not limit 
consideration to those symptoms listed in the Rating Formula.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
other words, the primary consideration is whether the 
manifestations of the service-connected psychiatric disorder 
result in total social and occupational impairment, 
regardless of whether the veteran demonstrates those symptoms 
listed in the Rating Formula.

The evidence indicates that the veteran is totally 
occupationally impaired due to the manifestations of the 
anxiety disorder, in that he has been unemployed since 
October 25, 1999; he left his employment due to the 
psychiatric impairment; and his VA treatment records show 
that he has continued to be severely impaired and "unable to 
keep a job" (as shown by the GAF scores assigned) since 
October 1999.  The Board finds, therefore, that the criteria 
for a 100 percent schedular rating for generalized anxiety 
disorder with PTSD, to include panic attacks and 
claustrophobia, have been met since October 25, 1999.

The evidence does not show, however, that the veteran was 
totally occupationally impaired prior to October 1999, in 
that he continued to be employed by the United States Postal 
Service.  The fact that he was employed refutes a finding 
that he was totally occupationally impaired.  The Board 
finds, therefore, that the criteria for a 100 percent 
schedular rating were not met prior to October 1999.  See 
Fenderson, 12 Vet. App. at 126-27 (in adjudicating an appeal 
of the initial rating, the Board must consider the 
applicability of staged ratings during the pendency of the 
appeal).  Because the 70 percent rating that has been 
assigned is the maximum schedular rating available in the 
absence of total occupational impairment, the Board finds the 
fact that the veteran was gainfully employed dispositive in 
denying a 100 percent rating prior to October 1999.

In summary, the evidence supports the grant of a 100 percent 
schedular rating for generalized anxiety disorder with PTSD, 
to include panic attacks and claustrophobia, effective with 
the termination of the veteran's employment in October 1999.  
The preponderance of the evidence is against the appeal to 
establish entitlement to a 100 percent schedular rating prior 
to the termination of his employment.


ORDER

A 100 percent schedular rating for generalized anxiety 
disorder with PTSD, to include panic attacks and 
claustrophobia, is granted effective October 25, 1999, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



